—Appeal from a judgment (denominated order) of Supreme Court, Erie County (Sconiers, J.), entered July 23, 2001, which granted respondents’ motions for reargument and, upon reargument, inter alia, granted the motion of respondent New York State Thruway Authority to dismiss the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted respondents’ motions for reargument and, upon reargument, granted the motion of respondent New York State Thruway Authority (Thruway Authority) to dismiss the petition. Petitioner, Contour Erection & Siding Systems, Inc. (Contour), commenced this proceeding seeking to annul a contract between respondent Piasecki Steel Construction Co. (Piasecki) and the Thruway Authority. “It is well settled that judicial review of an administrative agency’s determination is limited to whether the decision rendered had a rational basis on the record as a whole” (Matter of P & C Giampilis Constr. Corp. v Diamond, 210 AD2d 64, 65). As the court properly determined, the Thruway Authority had a rational basis for accepting Piasecki’s bid. We have examined Contour’s remaining arguments and conclude that they lack merit. In light of our determination, it is unnecessary to reach the Thruway Authority’s alternative argument that the petition should be dismissed because Contour was guilty of laches in perfecting this appeal. Present—Pigott, Jr., P.J., Hayes, Kehoe, Gorski and Lawton, JJ.